MS P-2 07/15 SUPPLEMENT DATED JULY 31, 2015 TO THE PROSPECTUS DATED MAY 1, 2015 OF FRANKLIN MUTUAL SERIES FUNDS (Franklin Mutual Beacon Fund, Franklin Mutual European Fund, Franklin Mutual Financial Services Fund, Franklin Mutual Global Discovery Fund, Franklin Mutual International Fund, Franklin Mutual Quest Fund, Franklin Mutual Shares Fund) The prospectus is amended as follows: I. For the Franklin Mutual Beacon Fund, the “Fund Summary – Portfolio Managers” section on page 8 is revised as follows: Investment Manager Franklin Mutual Advisers, LLC (Franklin Mutual) Portfolio Managers Christian Correa, CFA Portfolio Manager of Franklin Mutual and portfolio manager of the Fund since 2007. Mandana Hormozi Portfolio Manager of Franklin Mutual and portfolio manager of the Fund since 2009. Aman Gupta, CFA Portfolio Manager of Franklin Mutual and portfolio manager of the Fund since 2014. II. For the “Fund Details – Management” section, the second paragraph, “Under an agreement with Franklin Mutual…” beginning on page 97 has been removed. III. For the “Fund Details – Management” section beginning on page 98, Christian Correa’s information is revised as follows: Christian Correa, CFA Portfolio Manager of Franklin Mutual Mr. Correa has been a lead portfolio manager for the Franklin Mutual Beacon Fund since 2007. He joined Franklin Templeton Investments in 2003. CFA® and Chartered Financial Analyst® are trademarks owned by CFA Institute. Please keep this supplement with your prospectus for reference. MS SA-3 07/15 SUPPLEMENT DATED JULY 31, 2015 TO THE STATEMENT OF ADDITIONAL INFORMATION
